Citation Nr: 1740693	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a compensable evaluation for left otitis media with mastoidectomy since April 24, 2009.

2. Entitlement to service connection for residuals of right ear mastoidectomy, to include as due to service-connected left otitis media with mastoidectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2016, the RO granted service connection for a peripheral vestibular disorder at 30 percent disabling, and a total disability rating based on individual unemployability (TDIU), both of which are effective April 24, 2009. The Veteran also receives other special monthly compensation. 

The case was remanded in February 2015 and February 2016. All actions ordered by the remands have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

As noted by the Board in February 2015 and February 2016, the issues of entitlement to service connection for headaches and entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for disorders of the right ear claimed as the result of a February 2009 ear surgery at a VA medical facility were raised by the record in June 2009 letters, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).




FINDINGS OF FACT

1. The Veteran's left ear otitis media with mastoidectomy does not demonstrate with active or chronic suppuration or with aural polyps.

2. The Veteran's right ear mastoidectomy was not incurred in service and is not etiologically related to his service-connected left ear otitis media with mastoidectomy.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for left ear otitis media with mastoidectomy have not been met. 38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.87, Diagnostic Code 6200 (2016).

2. The criteria for service connection for right ear mastoidectomy have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected left ear otitis media with mastoidectomy is currently rated as noncompensable under Diagnostic Code (DC) 6200. DC 6200 evaluates chronic suppurative otitis media, mastoiditis, and/or cholesteatoma, and provides a 10 percent rating during suppuration or with aural polyps. 38 C.F.R.       § 4.87, DC 6200. A note following this diagnostic code directs separate evaluation for manifestations such as hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis or bone loss of skull. 38 C.F.R. § 4.87, DC 6200, Note.

The Veteran contends his left ear otitis media is more severe than is currently contemplated by his disability rating. In order for the Veteran to obtain a higher rating, there must be probative evidence that his disability demonstrates active or chronic suppuration (pus) or aural polyps. 

At the August 2009 VA medical examination, the Veteran reported imbalance, ear discharge, and pain. The examiner noted the Veteran's left ear demonstrated effusion, but did not indicate it demonstrated suppuration or aural polyps.  

VA treatment records do not show treatment for suppuration or aural polyps.

At the April 2015 VA medical examination, the Veteran reported deafness when not using his hearing aids, as well as dizziness and imbalance. The examiner noted the Veteran demonstrated symptoms of hearing impairment and tinnitus, but did not indicate the Veteran's ear demonstrated active suppuration or aural polyps. The examiner also noted the Veteran's disability impacted his ability to work.  

At the July 2016 VA medical examination, the Veteran reported hearing impairment, dizziness and gait instability. The examiner noted the Veteran demonstrated symptoms of hearing impairment and tinnitus, but did not indicate the Veteran's ear demonstrated active suppuration or aural polyps.  

The preponderance of the evidence is against the claim for a compensable rating for the left ear otitis media with mastoidectomy. The Veteran's left ear disability does not demonstrate active or chronic suppuration or aural polyps. The claim for a compensable rating must be denied. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Since the Veteran does not allege direct service connection, nor does the record raise this theory of entitlement, the Board will restrict its analysis to secondary service connection only.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Treatment records indicate the Veteran had a right ear mastoidectomy in February 2009. His post-operative diagnosis was cholesteatoma of the middle ear and right ear mastoid. 

At the April 2015 VA medical examination, the examiner noted the Veteran's 2009 mastoidectomy. The examiner also noted the Veteran did not demonstrate any symptoms of an ear disease until his 2009 mastoidectomy, over 40 years after service. In an October 2015 addendum opinion, a different VA examiner noted there was "no medical logical nexus" for the Veteran's right ear mastoidectomy to have been caused or aggravated by his left ear disability.

In July 2016, a third examiner reviewed the Veteran's claims file and opined the Veteran's right ear mastoidectomy was less likely than not proximately due to or the result of the Veteran's service-connected left ear disability because "the two conditions are not medically related." The examiner also noted "the medical literature does not support a medical relationship."  

The preponderance of the evidence is against finding service connection for right ear mastoidectomy. The Veteran did not demonstrate an ear disease in his right ear in service. In addition, there is no probative medical evidence indicating the Veteran's right ear disease was caused or aggravated by his service-connected left ear otitis media with mastoidectomy. See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'") The claim for service connection must be denied. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for left ear otitis media with mastoidectomy is denied.

Service connection for residuals of right ear mastoidectomy is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


